SOMERVILLE, J.—
(1) The chief question in controversy in this case is whether or not the intestate was killed while engaged in a service to the defendant which he was employed or authorized to perform. The undisputed evidence shows that his regular employment was in the capacity of assistant boss driver, and it follows, of course, that if he gratuitously, or without proper authorization, undertook to aid in the work of repairing the wreck, and in so doing handled the electric wire which shocked and killed him, he is not entitled to recover on this complaint.
(2) The intestate was working immediately under the boss driver, Vandiver, and subject to his orders. But all of the men employed inside of the mine, including Vandiver and the intestate, were subordinate tó the hank boss, Lang, and subject to his orders and control. Van-diver, who knew of this wreck, and who was present while Lang was superintending the work of repair, instructed the intestate to remain there and assist in the work.
Some of the testimony indicates that he was there for several minutes, and that he had hold of some of the timbers before he handled the wire. It was open to the jury to reasonably infer either that Lang heard Vandiver *130order the intestate to remain and assist, or else that he knew he was present and engaged in assisting, and hence that Lang tacitly assented thereto; and they might have so found in spite of Lang’s denial of such knowledge.
It is obvious that, if Lang tacitly accepted the service of the intestate in this behalf, though it was foreign to his regular employment, such service was authorized in a legal sense, and the intestate was thereby brought within the protection of those rules of law which shelter servants against the negligence of their master.
(3) Charge 9 is at least misleading, in that the jury might have inferred from its language that the intestate was not properly serving, unless he was actually ordered by Lang to do the work he undertook to do on the occasion in question. We think it was for this reason properly refused.
(4) While Vandiver, as boss driver, cannot be presumed to have had any right to order the intestate to take part in the work of repairing a wreck, which'was a distinct branch of the mining service, and outside the scope of Vandiver’s employment and authority, nevertheless it may very well be presumed that he had authority to suspend him from his regular employment and place him under the orders of their common superior for any particular service for which he might be needed, and as to which the superior might command or accept his service.
For this reason Vandiver’s order to the intestate to remain and help was relevant upon the issue of the latter’s authority to do the work in question; but, standing-alone, it was not sufficient authority. It appears that Vandiver had charge of, and that the intestate was employed in, a particular branch of the service, and it does not appear that either had any duty or authority what*131ever with respect to this work which was wholly separate and apart from his regular employment. As declared by this court: “If any employee quits the work assigned to him by his employer, and voluntarily undertakes to do work about which he had no duties to perform by virtue of the contractual relation existing between him and his employer, then while such condition exists the duty growing out of that relation of using care for his safety does not rest on the employer.”— Southern Ry. Co. v. Guyton, 122 Ala. 231, 240, 25 South. 34, 37.
And again: “The injury must be received while rendering the service required by the particular employment, or in obeying the orders of a superior, to which the employee is bound to conform. Injury received while doing other more hazardous service not pertaining to the employment, by way of accommodation, or self-assumed, is not sufficient.” — G. P. R. Co. v. Propst, 85 Ala. 203, 4 South. 711.
And the general rule is well settled that: “Where the injury is sustained while the servant is acting without the scope of his regular employment, at the command or request of another servant, the master is not liable, unless the latter servant is, either expressly or impliedly, authorized to make the command or request.” — 26 Cyc. 1089, 1090, and cases cited.
It results from these principles, Avhen applied to the undisputed facts of this case, that unless the bank boss, Lang, ordered the intestate to perform the service he was rendering at the time he Avas killed, or impliedly authorized it by knoAvingly accepting the service, the plaintiff is not entitled to recover in this action.
It was the manifest purpose of charges A and B, and they are aptly framed for this purpose, to limit the jury to the Avords or conduct of Lang as the only source of *132the intestate’s authority for rendering the service in question, as to which the evidence was in sharp conflict. We think that these charges are correct statements of the law applicable to the facts in evidence, and that their refusal was prejudicial error.
Charge 12 ought to have been given, if there was any tendency of the evidence to support any of the pleas of contributory negligence. We presume it was refused on the theory that those pleas were without such support. We pretermit consideration of this question, as the evidence on this issue may be different on the next trial.
For the error pointed out, the judgment will be reversed, and the cause remanded.
Reversed and remanded.
Anderson, S. J., and Mayfield and Gardner, JJ., concur.